JUDGE BENNETT
delivered the opinion op the court.
The appellant was chartered as a turnpike company in 1834. The provision of another charter, which was made a part of the appellant’s charter, is as follows: “That after said turnpike road shall be opened, it shall not be lawful for the county court, or any other body-corporate or politic whatever, to open, or cause to be opened, any lateral public road or roads running from or to the same place within one mile of *293said turnpike road, and all and every sucli road now made shall be discontinued as soon as said turnpike road shall be opened.”
Section 13, chapter 110, of the General Statutes, has a similar provision, except the county court is expressly authorized to order such road shut up, unless it runs not more than a mile from a town or city. The appellant' complains that the appellee, a company organized under chapter 56, General Statutes, is about to build a turnpike road within a mile lateral to its turnpike road, and more than a mile in distance from the town of Stanford.
It appears that the appellee’s proposed road is to be a turnpike road, constructed and operated as a private enterprise.
The provision of appellant’s charter, supra, has reference to no such road; it has reference to such ordinary public roads as may be opened, used, and kept up by public authority. This is made manifest by the provision itself, because such road theretofore opened must be shut up,'thereby showing that there was no reference to a turnpike road chartered and constructed by private enterprise. Such road could not be suppressed for the benefit of a new enterprise of the same sort. Besides, the provision of the General Statutes, supra, tends to illustrate the meaning of said provision as indicated.
The judgment is affirmed,